Citation Nr: 1446272	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-33 948	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke. 


REPRESENTATION

Veteran represented by:	George C. Piemonte, Attorney



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, from August 1981 to August 1984, and from May 1985 to May 1990.

This case was last before the Board of Veterans' Appeals (Board) in September 2014 on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).    

The Board's September 2014 decision states the following:  "The Veteran was scheduled for a hearing before a member of the Board in January 2013.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear."

Subsequent to the Board's September 2014 decision, the Veteran's attorney provided Board staff with a copy of two December 19, 2012 e-mails.  The first e-mail is a request by the attorney to postpone the hearing on the basis that he had yet to receive his requested copy of the Veteran's claims file.  The second e-mail is a response, from VA RO staff, granting the request for postponement and indicating that a copy of the claims file would be sent to the Veteran's attorney.



[Continued on next page.]
As the Veteran had, through counsel, requested postponement of his hearing, the Board's September 2014 decision contains an error which constitutes a denial of due process.  See 38 C.F.R. § 20.904 (a)(3) (noting that denial of due process will be conceded when there is a prejudicial failure to afford the appellant a personal hearing).  Accordingly, the September 19, 2014 Board decision is vacated.




	                        ____________________________________________
Sonnet Bush
	Veterans Law Judge, Board of Veterans' Appeals


